INTERNATIONAL SHIPHOLDING CORPORATION SUBSIDIARIES OF THE REGISTRANT AS OF DECEMBER 31, 2007 Jurisdiction Under Which Organized International Shipholding Corporation (Registrant) Delaware Waterman Steamship CorporationNew York Sulphur Carriers, Inc.Delaware Central Gulf Lines, Inc.Delaware Enterprise Ship Company, Inc.Delaware Material Transfer, Inc.Delaware CG Railway, Inc.Delaware RTI Logistics, L.L.C. (1)Louisiana Terminales Transgolfo, S.A. de C.V(2)Mexico Bay Insurance Company LimitedBermuda LCI Shipholdings, Inc.Marshall Islands Cape Holding, Ltd.Cayman Islands Dry BulkCape Holding, Inc. (3)Panama Dry Bulk Africa LTD. (3)British Virgin Islands Dry Bulk Australia LTD. (3)British Virgin Islands Dry Bulk Cedar LTD. (3)British Virgin Islands Dry Bulk Fern LTD. (3)British Virgin Islands Gulf South Shipping Pte. Ltd.Singapore Marco Shipping Co. Pte. Ltd.Singapore Marcoship Agencies SDN. BHD.Malaysia N. W. Johnsen & Co., Inc.New York East Gulf Shipholding, Inc.Marshall Islands Resource Carriers, Inc.Delaware LMS Shipmanagement, Inc.Louisiana LMS Manila, Inc. (4)Philippines Lash Intermodal Terminal Co., LLCDelaware (1) 50% owned by CG Railway, Inc. (2) 49% owned by CG Railway, Inc. (3) 50% owned by Cape Holding, Ltd. (4) 40% owned by LMS Shipmanagement, Inc. All of the subsidiaries listed above are wholly-owned subsidiaries and are included in the consolidated financial statements incorporated by reference herein unless otherwise indicated.
